     Case 2:20-cv-00565-JAM-CKD Document 9 Filed 06/19/20 Page 1 of 1

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda
 2   6167 Bristol Parkway, Suite 200
 3   Culver City, CA 90230
     Telephone: (310) 997-0471
 4   Facsimile: (866) 286-8433
     nick@wajdalaw.com
 5   Attorney for the Plaintiff
 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA

 8                                                  Case No. 2:20-cv-00565-JAM-CKD
      SUNNYDAY GATHINGS,
 9                                                                  ORDER
                        Plaintiff,
10
             v.
11

12    CYPRESS PROFESSIONAL SERVICES,
      INC. d/b/a CYPRESS COLLECTION
13    SERVICES,

14                      Defendant.

15
            Plaintiff, SUNNYDAY GATHINGS, by and through her attorneys, Sulaiman Law Group,
16

17   Ltd., having filed with this Court her d Motion to Extend Deadline to File Dismissal Documents

18   and the Court having reviewed same, hereby ORDERED.

19          1. Parties shall have until July 20, 2020 to file their dismissal documents.
20
     Dated: June 18, 2020                                   /s/ John A. Mendez______
21                                                          Judge, U.S. District Court
22

23

24

25

26

27

28
                                                      1
